Citation Nr: 1456322	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  09-10 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for hiatal hernia, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to April 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Detroit, Michigan, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for hiatal hernia.

This matter was previously remanded by the Board for further development in May 2014.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VMBS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

In November 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran of his desire to withdraw the appeal pertaining to his claim of entitlement to service connection for hiatal hernia, to include as secondary to service-connected PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's substantive appeal from the denial of service connection for hiatal hernia, to include as secondary to service-connected PTSD, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R.   §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his/her authorized representative.  38 C.F.R. § 20.204.

In a November 2014 statement, the Veteran stated he wished to withdraw his appeal for entitlement to service connection for hiatal hernia.  This was confirmed according to a December 2014 statement submitted by the Veteran's representative.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal on this matter, and this issue is dismissed.


ORDER

The appeal as to the issue of entitlement to service connection for hiatal hernia, to include as secondary to service-connected PTSD, is dismissed.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


